Mr. Justice Wolf
delivered the opinion of the court.
This was a case where Oliva Robles, widqw of Rafael Juarbe Cos, sought to obtain an injunction against the Federal Land Bank to prevent the said bank from ousting the complainant-appellant from a property over which she claimed a homestead right. The court below issued a restraining order, which it subsequently dissolved. The complainant appealed from the order dissolving the injunction. Pending this appeal, the bank obtained an order from the district court giving material possession of the property in question to the Federal Land Bank. Thereupon the bank sold the property to a third person.
The appellee has presented a motion to dismiss the appeal because the same is academic or a reversal is impossible inasmuch as no injunction to restrain the bank now would be availing, for somebody else has the nominal title and the possession of the property.
We think the appellee is right, and the case of Román v. Federal Land Rank, 46 P.R.R. 326, tends to support this conclusion.
The appeal will be dismissed.